Case 1:19-cv-00610-LJL-RWL Document 189 Filed 02/17/21 Page 1 of 2

    
 

LE

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED:_ 2/17/2021

   

BROWN & ROSEN LLC

Attorneys At Law
100 State Street, Suite 900
Boston, MA 02109
617-728-9111 (1)
www.brownrosen.com

      

February 16, 2021
Hon. Robert Lehrburger
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

RE: Webber, et al. v. Dash, et al
DOCKET NO. 1:19-cv-610-LWL/RJL

Dear Hon. Judge Lehrburger:

This office is counsel to the Plaintiffs in this matter. This letter is prepared
seeking termination sanctions and legal fees from the Defendants Damon Dash d/b/a
Damon Dash Studios, and Poppington LLC for violation of the Court Order at Docket
Entry 187 dated February dated February 5, 2021 and Docket Entry 175. In the
alternative, Plaintiffs seek a Court Order mandating that Dash appear in person for his
deposition and pay legal fees relating to this application.

As of February 16, 2021, the defendants have now indicated that Dash will not
appear for the in-person deposition (Docket Entry 175) and has indicated that Plaintiff
should make an application to the Court seeking enforcement of the Court Orders. See
Exhibit A.

After substantial negotiation, the parties agreed on November 6, 2020, to hold an
in-person deposition of Dash on November 20, 2020 and agreed to a COVID 19 protocol
to follow. See Exhibit B. The protocol agreed by the parties called for the following (1)
each party to wear a mask (2) each party to produce negative covid test (3) that the
facility follows CDC guidelines (4) the facility has sanitizer available and, (5) social
distancing during the deposition, in order to conduct an in-person deposition. See
Bhushan email to Brown October 30, 2020 at 5:25pm.

Dash promptly failed to appear for his video deposition in November 2020 for the
third (3") time and the Court ordered Dash’s deposition to occur in person in California
before January 31, 2021. Docket Entry 175. Due to the issues that occurred on January
29, 2021 at the Dash deposition (not completed), the Court Order another deposition of
Dash to occur before March 10, 2021 at Docket Entry 187. The Defendants state that this
Court has approved a remote-only deposition for Dash as Docket Entry 187 indicates the
defendants have the responsibility to ensure that the deposition it to be “completed

 
Case 1:19-cv-00610-LJL-RWL Document 189 Filed 02/17/21 Page 2 of 2

without incident”. This argument is meritless and contradicts prior court orders in this
action.

The Defendants new brazen disregard of Court Orders is simply a continuation of
their documented efforts to frustrate the discovery process. Plaintiffs’ first raised the
issue of Defendants’ discovery non-compliance to the Court in May 2019 after a
preliminary injunction was issued against the defendants in February 2019. The
noncompliance and sanctions identified in Docket Entries 74, 75, 88, 103, 108, 112, 131,
164 and 175 span from May 2019 through November 2020, Plaintiffs are just as
frustrated with making the necessary discovery applications just as the Court must be
frustrated with deciding these discovery matters.

This Court’s order of December 3, 2020 (Docket Entry 175) provided the
defendants with one last time to complete Dash’s deposition. Defendants continued
violation of Court orders must cease. Docket Entry 187 does not afford the defendants the
right to limit the plaintiffs to a remote-only deposition. Plaintiffs’ request an Order
mandating that (1) Dash appear for an in-person video deposition in California and legal
fees relating to this application or (2) termination sanctions due to the defendants’
numerous violations of Court Orders.

Sincerely,
Brown & Rosen LLC

By: ae ae

Christopher L. Brown

 

Plaintiffs’ application for terminating sanctions, fees, and an order for in-person deposition is denied. We
are still in the midst of a pandemic, and although Plaintiff has repeatedly frustrated an in-person
deposition from going forward, a remote deposition is sufficient to complete his testimony. In this District,
remote depositions have become routine during the pandemic, as have remote bench trials. The remote
deposition shall be recorded by video. Defendants shall pay all costs of the deposition, including court
reporter and videographer.

SO ORDERED:

2/17/2021

HON, ROBERT W. LEHREURGER
UNITED STATES MAGISTRATE JUDGE

 

 
